DETAILED ACTION
Peoples et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 1/20/2021 is acknowledged. Claims 1-6 and 8-26 are pending. Claim 7 is canceled. Claims 21-22 are withdrawn from consideration. Claims 1, 4, 12-14 and 19 have been amended.
3.	Claims 1-6, 8-20 and 23-26 are under examination.

Objections Withdrawn
4.	The objections to claims 4, 12 and 19 because of various informalities are withdrawn in view of applicant’s amendment to the claims.

Rejections Withdrawn
5.	The rejection of claims 1-6, 8-20 and 23-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims.  

Rejections Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	Claims 1-6, 8-20 and 23-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01580696 version 4 (posted on 8/18/2014), in view of Benavides et al. (Clin. Cancer Res., 2009, 15(8); 2895-2904), and Clinical Trial NCT02019524 version 1 (posted on 12/18/2013).
	The response states that NCT0158096 describes a Phase Ib/Ila trial to assess the safety and document local and systemic toxicity of the E39 peptide vaccine, as well as to determine the maximum tolerated dose (MTD) and optimal biologic dose (OBD) (see, page 2 of NCT0158096). NCT02019524 describes a randomized, single-blinded, three-arm phase lb study in which patients with ovarian cancer receive a primary vaccine schedule containing (1) six inoculations with E39 peptide; (2) three inoculations with E39 followed by three with J65; or (3) three inoculations with J65, followed by three of E39. The study further indicates that the patients from these three groups would receive a booster containing either E39 or J65. The goal of this clinical trial was to determine which of the primary vaccination strategy maximizes long-term specific immunity. Notably, no results are provided for either clinical trial. Moreover, the only discussion of FRα expression levels in either trial is provided in NCT0158096, which states that "[f]olate binding protein (FBP) is highly-overexpressed in breast, ovarian and endometrial cancers," (page 2). Neither clinical trial teaches or suggests what dosage or dosage regimen would work, let alone any indication which would have led one of ordinary skill to conclude that the peptide vaccine would be efficacious in patients with low levels of FBP (e.g., IHC 1 or 1+). Indeed, the teachings of NCT0158096 and NCT02019524, when considered in their entirety, would have let one of ordinary skill in overexpress FRα, and that the optimal dose is 7Application No.: 15/872,626Docket No.: RXJ-024CN500 mcg (see, Phase lb trial). The skilled artisan would not have predicted that the presently claimed dosage regimen would be efficacious in patients with low levels of FRα expression. Benavides et al. fails to cure the deficiencies of NCT01580696 and NCT02019524. Contrary to the Examiner's allegations, the results obtained for one peptide vaccine cannot be readily extrapolated to other peptide vaccines. Rather, the efficacy of individual peptide vaccines is dependent on a variety of factors including, for example, the different mechanism of the vaccine target (e.g., HER2/neu v. FRα), and variations in tumor microenvironments expressing the target. In addition, the ability of peptides to bind to the major histocompatibility complex (MHC) and elicit an immune response in vivo is not guaranteed. Accordingly, absent the benefit of hindsight provided by Applicant's disclosure, the skilled artisan would not have been able to predict that the presently claimed peptide vaccine dosage regimen would be efficacious in any patients, let alone with those with tumors expressing low levels of FRα. It is well-known in the art that peptide vaccine candidates are initially assessed in vitro based on the titration of peptide concentrations to determine the amount required to generate T cell responses, i.e., more peptide results in better T cell response. This widely accepted understanding also is typically applied to clinical trials, in which the use of antigen-specific peptide vaccines require screening of patients for antigenic expression for inclusion in the trial. This universal approach is based on the results from clinical trials with antibodies, in which increasing levels of antigenic expression correlate with clinical benefit. For example, a number of monoclonal antibody therapies, including HER2/neu, have been is the exception, not the rule. Indeed, later studies indicate that the efficacy of the E75 vaccine in patients with lower levels of HER2/neu is due to an inverse relationship between HER2/neu expression and MHC expression. For example, Mimura et al. (Int. J. Cancer 128:390-401, 2011; Appendix A, attached hereto) reported that overexpression of HER2/neu markedly reduced levels of MHC and molecules of the antigen processing and presentation machinery (see, Abstract). Mimura et al. further reported that HER2/neu signaling diminishes CTL recognition of peptide antigens and reduces the capacity of tumor antigen-specific CTLs to 8recognize tumor cells. According to Mimura et al., "Addition of exogenous specific peptide did not correct this defect, underlining the poor expression of the cell surface MHC class I as the underlying mechanism [of HER2/neu expression]." (see, Discussion) To Applicant's knowledge, no such link between tumor antigen expression and reduced MHC activity has been described for any other antigen system. Accordingly, the skilled artisan could not have predicted that the E39 peptide vaccine would demonstrate efficacy in patients with an IHC of 0 or 1+ for FRα protein expression. Rather the skilled artisan would have applied that the widely held understanding in the literature that tumor antigen overexpression correlates with a better T cell response, similar to the more developed antibody field of knowledge. 
In short, the teachings of the cited references, alone or in any combination, fail to render the presently claimed invention obvious. Rather, the observation that patients with low 
Applicant’s arguments have been carefully considered but are not persuasive. As indicated in the previous office action, Clinical Trial NCT01580696 version 4 discloses that patients having ovarian cancer regardless of FRα expression level were included in the study. The earlier version of Clinical Trial NCT01580696 (version 1) only requires the patient to be IHC+ for FBP (FRα) (see Exhibit A attached to the previous office action). One of ordinary skill in the art would have understood that IHC+ for FBP includes IHC 1+, 2+ and 3+. Clinical Trial NCT01580696 version 4 teaches treating  human ovarian cancer patients with a vaccine comprising the E39 peptide at a dosage of 1000 µg (1mg) and an adjuvant comprising 250 mcg (0.25 mg) GM-CSF (page 2, under Study Description, and page 4, Table). Clinical Trial NCT02019524 version 1 discloses that their tumors will be tested for FBP-expression and this information will be tracked for purposes of correlative science (under Study Description). Therefore, neither Clinical Trial NCT01580696 version 4, nor Clinical Trial NCT02019524 version 1   requires the patient’s tumors to overexpress FRα. Benavides et al. teaches that the peptide vaccine only requires protein expression, not overexpression (page 2902, column 2, para 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated patients having ovarian cancer characterized by having IHC of 1+ for FRα expression using the method of Clinical Trial NCT01580696 version 4 in view of the cited references. One of ordinary skill in the art would have been motivated to do so because Clinical Trial NCT01580696 
Applicant’s arguments of unexpected results and Mimura’s reference have been carefully considered but are not persuasive to overcome the rejection because the showing of unexpected results is not commensurate in scope with claimed invention. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." 
In the instant case, the claims are drawn to a method of inducing an immune response to a tumor characterized as having an IHC of 0 or 1+ for FRα protein expression. However, Applicant has only shown a method of increasing disease free survival (DFS) of a human HLA-A2+ subject who had ovarian cancer characterized as having IHC 1 FRα expression, whose cancer has been previously treated with cancer therapy, and who has no evidence of disease (free of cancer) at time of the treatment with the peptide vaccine (Example 3, [0043]). There is no evidence showing unexpected results in treating HLA-A2- subjects having existing tumor.  Moreover, the cytotoxic T FRα expressing tumor cells. In applicant’s working example 3, IHC 1 and 0 patients were grouped together. There is no sufficient evidence indicating the peptide vaccine in fact can treat tumor which does not express FRα. 
For the forgoing reasons, the rejection is deemed proper and is therefore maintained. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-6, 8-20 and 23-26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-17 and 20-39 of copending Application No. 15/989,464 (reference application). 
	Applicant failed to respond to the rejection. The rejection is maintained for the reasons of record. 

s 1-6, 8-20 and 23-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,993,538, in view of Markert et al. (Anticancer Research, 2008, 28:3567-3752) and Benavides et al. (Clin. Cancer Res., 2009, 15(8); 2895-2904). 
Applicant requested that the rejection be held in abeyance until the claims of the present application are indicated as being otherwise allowable.
The rejection is maintained for the reasons of record.

Conclusion
11.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643